Citation Nr: 1113074	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-08 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1974 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2009.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, the Veteran's claim was remanded for further procedural and evidentiary development in July 2009.  After completing the requested development, the RO readjudicated the claim, as reflected by a January 2011 supplemental statement of the case.  Because the benefit sought remains denied, the claim has been returned to the Board for further appellate review.
 

FINDINGS OF FACT

1.  The Veteran's reports of experiencing psychiatric symptoms and receiving related treatment during service are not credible.

2.  The first post-service psychiatric treatment of record is in 2004, approximately 28 years after the Veteran's discharge from service.

3.  The only medical opinion of record addressing the etiology of the Veteran's current psychiatric disorder fails to relate it to service.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA's notice requirements were satisfied by a letter issued in June 2004, which apprised the Veteran of the criteria for establishing service connection, and which was sent prior to the initial adjudication of the Veteran's claim.

Regarding VA's duty to assist, the Veteran's VA treatment records have been obtained, as well as his service personnel records.  While the Veteran's outpatient service treatment records have been deemed unavailable, the Veteran was informed of their unavailability, as well as alternate forms of evidence that he could submit in lieu of his missing service treatment records, in a letter issued in July 2005. Additionally, VA attempted to obtain the Veteran's reported in-patient service treatment records, but received a negative response from the repository of those records.  The Veteran also testified at a hearing before the undersigned Veterans Law Judge, and he was afforded a relevant VA examination to address the etiology of his current acquired psychiatric disorder.  The Board finds that this VA examination and corresponding medical opinion are sufficient for adjudicatory purposes, as the report reflects that a sufficient psychiatric examination was conducted, and the corresponding medical opinion is predicated upon an accurate and thorough review of the record and is supported by a sufficient rationale.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  

Moreover, in light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection Claim

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2010).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010).

At the outset of this discussion, the Board notes that it appears that the majority of the Veteran's service treatment records have been determined to be unavailable.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

A review of the record reflects many discrepancies between the Veteran's recent contentions and the history of the onset and development of his psychiatric disorder as reflected by other evidence of record.  In that regard, the Board notes that the Veteran testified during his 2009 Board hearing that during service, he sought psychiatric treatment and was ultimately discharged from service due to his depression.  Moreover, he testified that within weeks of his discharge from service in 1976, he sought psychiatric treatment at the Houston, Texas VA medical facility.  However, the evidence of record fails to support the Veteran's reported chronology.

The Veteran's service treatment records, aside from his entrance physical examination report, are not of record; however, the Veteran's service personnel records have been obtained.  While the personnel records reflect four disciplinary infractions during the Veteran's two years of service for such misdeeds as falling asleep while on post and assaulting a fellow service member, they fail to reflect any reference to any suspected or reported psychiatric symptoms, including depression as reported by the Veteran.  The personnel records also fail to reflect that the Veteran was discharged from service as the result of a diagnosed psychiatric disorder, as reported by the Veteran.

Moreover, VA requested and obtained all of the Veteran's post-service VA treatment records from the VA medical facility in Houston, Texas.  The treatment records span from 1978 to 2009; however, the first psychiatric treatment of record is reflected in 2004.  Moreover, while these VA psychiatric treatment records reflect the Veteran's reports of in-service psychiatric treatment and a related discharge from service, the treatment records contain no opinions relating the Veteran's current psychiatric disorders (variously diagnosed as depression, not otherwise specified; major depressive disorder; and bipolar disorder) to service.

The Veteran was afforded a VA examination in November 2011 to address the etiology of his current psychiatric disorder.  The examination report reflects that the examiner thoroughly reviewed the Veteran's claims file, including his service records and post-service treatment records.  The examiner noted inconsistencies between the history reported by the Veteran during this VA examination and the history reflected in his claims file.  Specifically, the examiner noted that during the VA examination, the Veteran reported completing high school before entering service, a history of compliance with his psychiatric medications, receiving no psychiatric treatment and experiencing no psychiatric symptoms during service, and receiving an honorable medical discharge from service due to his depression (but stating that the reason for his discharge was not accurately recorded due to a clerical error).  However, as noted by the examiner, previous treatment records reflect the Veteran's report that he did indeed experience psychiatric symptoms during service and receive related treatment, that he dropped out of high school to join the military, and that he has a history of noncompliance with his psychiatric medications.  The examiner further noted that the Veteran's service personnel records failed to reflect any psychiatric treatment during service or that the Veteran received a related discharge, noting that his DD Form 214 characterized his discharge as not honorable, but "under honorable conditions."  

After conducting a full psychiatric examination, the examiner diagnosed the Veteran to have bipolar disorder, not otherwise specified, and opined that the Veteran's psychiatric disorder was not related to service.  In support of this opinion, the examiner stated that the Veteran's service personnel records do not reference any psychiatric treatment or that he received a discharge based on a psychiatric disability.  Furthermore, the examiner noted that at the time of the examination the Veteran did not report experiencing any psychiatric symptoms in service.  The examiner further noted that the Veteran's VA treatment records reflect that he first sought psychiatric treatment in 2004, at which time he reported numerous psychosocial stressors, including health problems, financial difficulties, and relationship problems, none of which were related  to service.  Accordingly, the examiner opined that the Veteran's current psychiatric disorder was attributable to these psychosocial stressors, and not to service.

After reviewing the evidence of record, the Board does not find that the evidence suggests that the Veteran's current psychiatric disorder is related to service.  Keeping in mind VA's heightened obligation to carefully consider the benefit of the doubt rule given the absence of the majority of the Veteran's service treatment records, the Board acknowledges the Veteran has reported receiving psychiatric treatment during service and receiving a related discharge from service.   However, while the Veteran's outpatient service treatment records are not available to corroborate this report, the Veteran himself recently denied such a history during his 2011 VA examination, and the Veteran's service personnel records do not reflect any documentation of in-service psychiatric treatment or any suggestions that the Veteran should be discharged from service due to a psychiatric disorder.  

Moreover, the Veteran's credibility as a historian is questionable based on the evidence of record.  The Veteran's statements and treatment of record reflect conflicting histories, as outlined by the VA examiner who recently reviewed the Veteran's claims file.  Notably, the Veteran has provided conflicting reports of his psychiatric history, including variously reporting in-service inpatient and outpatient psychiatric treatment and later denying such treatment; reporting compliance with taking his prescribed psychiatric medications although his psychiatric treatment records reflect a history of noncompliance; reporting both that he completed high school before entering military service and that he dropped out of service to join the military; and reporting no significant post-service legal history during his VA examination, but reporting a theft conviction in 2002 when receiving VA psychiatric treatment.  

Given the Veteran's conflicting reports of record and the failure of his service personnel records to document his reported psychiatric treatment and related  discharge from service, the Board finds that the Veteran's reports of experiencing psychiatric symptoms and receiving related treatment during service are not credible, and therefore the doctrine of reasonable doubt with regard to his contentions is not applicable.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  Cf. Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Given the Board's finding that the Veteran's reports of experiencing in-service psychiatric symptoms and receiving related treatment are not credible, the remaining probative evidence of record includes the Veteran's post-service psychiatric treatment and the 2011 VA examination report and corresponding medical opinion.  The Veteran's post-service records first reflect psychiatric treatment in 2004, many years after service, see Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service), and they do not contain any medical opinions finding that the Veteran's psychiatric disorder began in or is attributable to service.  Likewise, the only medical opinion of record fails to relate the Veteran's current psychiatric disorder to service, noting that his psychiatric symptoms were first reported many years after service and finding his disability to be attributable to his nonservice-related psychosocial stressors.

Accordingly, given the probative evidence of record reflecting that the Veteran developed a psychiatric disorder many years after service as the result of his post-service psychosocial stressors, the Board finds that a basis for granting service connection for an acquired psychiatric disorder has not been presented.  The Veteran's appeal is therefore denied.





(CONTINUED ON NEXT PAGE)
ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


